In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                              No. 13-529V
                                       Filed: September 13, 2016

* * * * * * * * * * * * * * * *
MEGAN MORGAN,                                *            UNPUBLISHED
                                             *
                                             *
              Petitioners,                   *            Special Master Gowen
                                             *
v.                                           *
                                             *            Attorneys’ Fees and Costs
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
              Respondent.                    *
                                             *
* * * * * * * * * * * * * * * *
Thomas S. Reavely, Whitfield & Eddy, P.L.C., Des Moines, IA, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

        On July 31, 2013, Megan Morgan (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to 34 (2012).
Petitioner alleged that she developed ulcerative colitis as a result of receiving a human
papillomavirus (“HPV”) vaccine on August 9, 2010. On December 10, 2010, the undersigned
issued a ruling on entitlement finding petitioner entitled to compensation. On August 29, 2016,
respondent filed a proffer on an award of compensation, and the undersigned issued a Decision
on Damages pursuant to the terms of the proffer on August 30, 2016.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-
1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine
Act are to 42 U.S.C.A. § 300aa.


                                                      1
        On September 9, 2016, petitioners filed an unopposed motion for attorneys’ fees and
costs, requesting $110,000.00 in attorneys’ fees and costs. Petitioner’s (“Pet.”) Motion (“Mot.”)
at 1. In compliance with General Order #9, petitioner states that she did not incur any costs
related to this matter. See Pet. Second Mot., Exhibit 1. Petitioner’s application states that
“[r]espondent’s counsel has stated that Respondent does not oppose this motion.” Pet. Mot. at 1.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs under 42
U.S.C. section 300aa-15(e). Based on the reasonableness of petitioners’ request and the lack of
objection by respondent, the undersigned GRANTS the request for approval and payment of
attorneys’ fees and costs, pursuant to 42 U.S.C. § 300 aa-15(e).

       An award should be made as follows:

       (1)     A lump sum of $110,000.00, payable jointly to petitioner and petitioner’s
               counsel, Thomas S. Reavely of Whitfield and Eddy P.L.C., for attorneys’ fees
               and costs.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                  2